DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/531213 filed on 08/05/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application JP2018-190101 filed on 10/05/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/2022, 09/21/2021, 11/07/2019, and 08/05/2019 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	Double Patenting
Claims 1-8 of this application is patentably indistinct from claim 1-8 of Application No. 17/511703 and claim 1-8 of Application No. 17/528810. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Instant Application 16/531213
Application 17/511703
1. A left-behind belongings delivery support apparatus comprising: a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle; and a processor configured to send, when a request for delivery of belongings left behind in the vehicle is received from the mobile terminal through the communication device, a movement command for moving the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.
1. A left-behind belongings delivery support apparatus comprising: a communication device configured to be able to communicate with a vehicle- mounted device installed in a vehicle that is under automatic driving control; and a processor configured to send, when a request for delivery of belongings left behind in the vehicle is received from the communication device, a movement command for moving the vehicle by automatic driving control to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.
2. The left-behind belongings delivery support apparatus according to claim 1, wherein, upon receiving the delivery request, the processor sends a command for making the vehicle-mounted device send an image of an interior of the vehicle, to the vehicle-mounted device through the communication device, whereby the processor receives the image from the vehicle-mounted device through the communication device, and sends the received image to the mobile terminal through the communication device.
2. The left-behind belongings delivery support apparatus according to claim 1, wherein, upon receiving the delivery request, the processor sends a command for making the vehicle- mounted device send an image of an interior of the vehicle, to the vehicle-mounted device through the communication device, whereby the processor receives the image from the vehicle- mounted device through the communication device, and sends the received image to the communication device.
3. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a left-behind belongings notification indicating that the left- behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the mobile terminal through the communication device.
3. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a left-behind belongings notification indicating that the left-behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the communication device.
4. The left-behind belongings delivery support apparatus according to claim 3, wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box, and the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and-found box.
4. The left-behind belongings delivery support apparatus according to claim 3, wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box, and the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and-found box.
5. The left-behind belongings delivery support apparatus according to claim 4, wherein when the processor receives the delivery request, before receiving the left-behind belongings notification, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box.
5. The left-behind belongings delivery support apparatus according to claim 4, wherein when the processor receives the delivery request, before receiving the left-behind belongings notification, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box.
6. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a command for discarding the left-behind belongings from the mobile terminal through the communication device, the processor does not send the movement command to the vehicle-mounted device.
6. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a command for discarding the left-behind belongings from the communication device, the processor does not send the movement command to the vehicle- mounted device.
7. A left-behind belongings delivery support system comprising a vehicle-mounted device installed in a vehicle that is under automatic driving control, a mobile terminal of a user of the vehicle, and a server communicatably connected to the vehicle-mounted device and the mobile terminal through a network, wherein the mobile terminal sends a request for delivery of belongings left behind in the vehicle to the server, upon receiving the delivery request, the server sends a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device, and upon receiving the movement command, the vehicle-mounted device moves the vehicle to the delivery destination of the left-behind belongings.
7. A left-behind belongings delivery support system comprising a vehicle-mounted device installed in a vehicle that is under automatic driving control, and a server communicatably connected to the vehicle-mounted device through a network, wherein upon receiving a request for delivery of belongings left behind in the vehicle, the server sends a movement command to move the vehicle by automatic driving control to a delivery destination of the left-behind belongings, to the vehicle-mounted device, and upon receiving the movement command, the vehicle-mounted device moves the vehicle to the delivery destination of the left-behind belongings.
8. A left-behind belongings delivery support method comprising the steps of: through a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle, receiving a request for delivery of belongings left behind in the vehicle from the mobile terminal through the communication device; and thereafter sending a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.
8. A left-behind belongings delivery support method comprising the steps of: through a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control, receiving a request for delivery of belongings left behind in the vehicle from the communication device; and thereafter sending a movement command to move the vehicle by automatic driving control to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.

Regarding co-pending application 17/511703 – Non-statutory Double Patenting
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/511703 in view of Bradley et al. (US2016/0332535). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-8 of the ‘703 application teaches a request received from the communication device but does not teach a mobile terminal of a user of the vehicle and a request received from the mobile terminal through the communication device. Bradley teaches a mobile terminal of a user of the vehicle and a request received from the mobile terminal through the communication device (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method in claim 1-8 of application ‘703 to include a mobile terminal of a user of the vehicle and a request received from the mobile terminal through the communication device since each individual element and its function are shown in the prior art, albeit shown in separate references, the different between the claimed subject matter and the prior art rests not on any individual element but in the very combination itself. That is in the substitution of a request received from the mobile terminal through the communication device of Bradley for the request received from the communication device of the 703’ application. Both are devices through which a user’s delivery request is transmitted; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Also, the addition of a mobile device of a user to claims 1-8 of application ‘703 would increase user convenience as the user would be providing the delivery request at their own discretion. 
Instant Application 16/531213
Application 17/528,810
1. A left-behind belongings delivery support apparatus comprising: a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle; and a processor configured to send, when a request for delivery of belongings left behind in the vehicle is received from the mobile terminal through the communication device, a movement command for moving the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.
1. A left-behind belongings delivery support apparatus comprising: a communication device configured to be able to communicate with a vehicle- mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle; and a processor configured to send, if a request for delivery of belongings left behind in the vehicle is received from the mobile terminal through the communication device, a movement command for moving the vehicle by automatic driving control to a delivery destination of the left-behind belongings after moving to a destination of a passenger riding in the vehicle, to the vehicle-mounted device through the communication device.
2. The left-behind belongings delivery support apparatus according to claim 1, wherein, upon receiving the delivery request, the processor sends a command for making the vehicle-mounted device send an image of an interior of the vehicle, to the vehicle-mounted device through the communication device, whereby the processor receives the image from the vehicle-mounted device through the communication device, and sends the received image to the mobile terminal through the communication device.
2. The left-behind belongings delivery support apparatus according to claim 1, wherein, upon receiving the request for delivery of belongings, the processor sends a command for making the vehicle-mounted device send an image of an interior of the vehicle, to the vehicle- mounted device through the communication device, whereby the processor receives the image from the vehicle-mounted device through the communication device, and sends the received image to the mobile terminal through the communication device.
3. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a left-behind belongings notification indicating that the left- behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the mobile terminal through the communication device.
3. The left-behind belongings delivery support apparatus according to claim 1, wherein if the processor receives a left-behind belongings notification indicating that the left-behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the mobile terminal through the communication device.
4. The left-behind belongings delivery support apparatus according to claim 3, wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box, and the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and-found box.
4. The left-behind belongings delivery support apparatus according to claim 3, wherein the left-behind belongings notification is issued if the left-behind belongings have been stored in a lost-and-found box, and the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and-found box.
5. The left-behind belongings delivery support apparatus according to claim 4, wherein when the processor receives the delivery request, before receiving the left-behind belongings notification, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box.
5. The left-behind belongings delivery support apparatus according to claim 4, wherein if the processor receives the delivery request, before receiving the left-behind belongings notification, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance to the passengers for the storage of the left-behind belongings in the lost-and-found box.
6. The left-behind belongings delivery support apparatus according to claim 1, wherein when the processor receives a command for discarding the left-behind belongings from the mobile terminal through the communication device, the processor does not send the movement command to the vehicle-mounted device.
6. The left-behind belongings delivery support apparatus according to claim 1, wherein if the processor receives a command for discarding the left-behind belongings from the mobile terminal through the communication device, the processor does not send the movement command to the vehicle-mounted device.
7. A left-behind belongings delivery support system comprising a vehicle-mounted device installed in a vehicle that is under automatic driving control, a mobile terminal of a user of the vehicle, and a server communicatably connected to the vehicle-mounted device and the mobile terminal through a network, wherein the mobile terminal sends a request for delivery of belongings left behind in the vehicle to the server, upon receiving the delivery request, the server sends a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device, and upon receiving the movement command, the vehicle-mounted device moves the vehicle to the delivery destination of the left-behind belongings.
7. A left-behind belongings delivery support system comprising a vehicle-mounted device installed in a vehicle that is under automatic driving control, a mobile terminal of a user of the vehicle, and a server communicatably connected to the vehicle-mounted device and the mobile terminal through a network, wherein the mobile terminal sends a request for delivery of belongings left behind in the vehicle to the server, upon receiving the delivery request, the server sends a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device, and upon receiving the movement command, the vehicle-mounted device moves the vehicle by automatic driving control to the delivery destination of the left-behind belongings after moving to a destination of a passenger riding in the vehicle.
8. A left-behind belongings delivery support method comprising the steps of: through a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle, receiving a request for delivery of belongings left behind in the vehicle from the mobile terminal through the communication device; and thereafter sending a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device.
8. A left-behind belongings delivery support method comprising the steps of: through a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle, receiving a request for delivery of belongings left behind in the vehicle from the mobile terminal through the communication device; and thereafter sending a movement command to move by automatic driving control the vehicle to a delivery destination of the left-behind belongings after moving to a destination of a passenger riding in the vehicle, to the vehicle-mounted device through the communication device.

Regarding co-pending application 17/528810 – Non-statutory double patenting
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of application 17/528810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 of the present application are anticipated by application ‘810 claims 1-8. 
Application ‘810 independent claims recite “by automatic driving control” and “After moving to a destination of a passenger riding in the vehicle”. Therefore, claims 1-8 of application ‘810 are in essence a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites “and a server communicatably connected to the vehicle-mounted device”. Communicably is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bradley et al. (US2016/0332535).

As per independent Claim 1, 
Bradley teaches a left-behind belongings delivery support apparatus comprising: 
a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle; para. 15, 46, and 50 for the user’s computing device; see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services)
a processor configured to send, when a request for delivery of belongings left behind in the vehicle is received from the mobile terminal through the communication device, a movement command for moving the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D; para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

As per dependent Claim 3, 
Bradley teaches the left-behind belongings delivery support apparatus according to claim 1.
Bradley further teaches:
wherein when the processor receives a left-behind belongings notification indicating that the left- behind belongings have been detected in the vehicle from the vehicle-mounted device through the communication device, the processor sends the left-behind belongings notification to the mobile terminal through the communication device (see Bradley para. 36-39 where the system (100) determines if an object has been placed in the vehicle and notifies the system manage (110) in para. 40; para. 41-45 where the system determines the object has been removed from the vehicle or is still present in the vehicle as the user left it behind and in para. 46 the system manage (110) creates an object message which is transmitted to service arrangement system (190) which then transmits it to the user’s computing device, the object message “can also include notification information to cause the user’s computing device to display content to inform the user that the object has been left behind in the AV and/or to contact the entity that provides the service arrangement system”) 

As per dependent Claim 6, 
Bradley teaches the left-behind belongings delivery support apparatus according to claim 1.
Bradley further teaches:
wherein when the processor receives a command for discarding the left-behind belongings from the mobile terminal through the communication device, the processor does not send the movement command to the vehicle-mounted device (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location)

As per independent Claim 7, 
Bradley teaches a left-behind belongings delivery support system comprising:
a vehicle-mounted device installed in a vehicle that is under automatic driving control (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle) 
a mobile terminal of a user of the vehicle (see Bradley para. 15, 46, and 50 for the user’s computing device)
a server communicably connected to the vehicle-mounted device and the mobile terminal through a network (see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services)
wherein the mobile terminal sends a request for delivery of belongings left behind in the vehicle to the server (see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D) 
upon receiving the delivery request, the server sends a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device, and upon receiving the movement command, the vehicle-mounted device moves the vehicle to the delivery destination of the left-behind belongings (see Bradley para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

As per independent Claim 8, 
Bradley teaches a left-behind belongings delivery support method comprising the steps of: 
through a communication device configured to be able to communicate with a vehicle-mounted device installed in a vehicle that is under automatic driving control and a mobile terminal of a user of the vehicle, receiving a request for delivery of belongings left behind in the vehicle from the mobile terminal through the communication device (see Bradley figure 1 and para. 21-22 where the system (100) which includes system manage (110) is operated on an in-vehicle computing system of an autonomous vehicle; para. 15, 46, and 50 for the user’s computing device; see figure 1 and para. 21-23 service arrangement system (190) which, may be a server implemented through a computer system, communicates with the vehicle-mounted device (system manage (110) and system (100)) and communicates with the mobile terminal (user devices) to arrange transport services; see para. 50 where the user’s computing device can provide input to the service arrangement system (190) regarding remedial actions such as disposal of object, hold on to object, request a transport service to location of object, or request delivery of object to the user’s current location; para. 68 where the user requests a delivery of the object to a location specified by the user; see also para. 79-80 and figure 4D)
thereafter sending a movement command to move the vehicle to a delivery destination of the left-behind belongings, to the vehicle-mounted device through the communication device (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US2016/0332535) as applied to claim 1 above, further in view of Juliver et al. (US2012/0041675).

As per dependent Claim 2, 
Bradley teaches the left-behind belongings delivery support apparatus according to claim 1.
Bradley further teaches:
wherein, upon receiving the delivery request, the processor sends a command for making the vehicle-mounted device perform a task to the vehicle-mounted device through the communication device (para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)
a command for making the vehicle-mounted device send an image of an interior of the vehicle, whereby the processor receives the image from the vehicle-mounted device through the communication device, and sends the received image to the mobile terminal through the communication device (see Bradley para. 36-37 where the AV includes one or more cameras positioned within the trunk of the AV; para. 59 set of cameras facing the interior of the vehicle (back seat, trunk, or other compartment); para. 39-40 where the system can control the object detection system to detect objects at various times and the object detection (130) can provide image of the object captured by the set of cameras to the system manage (110); para. 46 where the object message (which may be one or more images of the object) is transmitted from the system manage (110) to the service arrangement system (190) who transmits it to the user’s computing device) 

Bradley does not teach wherein, upon receiving the delivery request, send an image of an interior of the vehicle.

Juliver teaches:
wherein, upon receiving the delivery request, send an image of an interior of the vehicle (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle, the user may enter details of the forgotten items which may be relayed to the driver “so as to aid the driver in determining if said forgotten items are in his vehicle. The driver may be able to respond to the client in a similar manner, to acknowledge or deny possession of the described items”; para. 186 where the vehicle is equipped with a camera and the camera images are retrieved and used to confirm/repudiate whether the rider left their property in the vehicle; para. 192 where the captured image is stored for surveillance purposes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Juliver wherein, upon receiving the delivery request, send an image of an interior of the vehicle with the motivation of preventing fraud as in para. 186 “in the event that the rider claims they have left their property in the vehicle, these photos may be retrieved to confirm or repudiate their claim. This may prevent vehicle drivers from dishonestly denying that property was left in their vehicle so that they may keep it for themselves”. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US2016/0332535) as applied to claim 3 above, further in view of Stauffer et al. (US2017/0213165) in view of Brady et al. (US10245993).

As per dependent Claim 4, 
Bradley teaches the left-behind belongings delivery support apparatus according to claim 3. 
Bradley further teaches:
wherein the left-behind belongings notification is issued when the left-behind belongings have been detected within the vehicle (see Bradley para. 36-39 where the system (100) determines if an object has been placed in the vehicle and notifies the system manage (110) in para. 40; para. 41-45 where the system determines the object has been removed from the vehicle or is still present in the vehicle as the user left it behind and in para. 46 the system manage (110) creates an object message which is transmitted to service arrangement system (190) which then transmits it to the user’s computing device, the object message “can also include notification information to cause the user’s computing device to display content to inform the user that the object has been left behind in the AV and/or to contact the entity that provides the service arrangement system”)
the left-behind belongings notification includes an image (see para. 40 where the object message includes images of the object and where the object is located)

Bradley does not teach when the left-behind belongings have been stored in a lost-and-found box.

Stauffer teaches:
wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box (see Stauffer para. 40-41 where item storage feature (132) “may be a bin that tilts to allow the passenger’s personal items to slide into a secure storage compartment when controller determines that the passenger has departed without the personal item” and the item storage feature has sensors to detect the presence of items placed there and the controller alerts the customer about the items placed in the storage area; see also para. 49-55 where in para. 55 the passenger’s personal property is secured and an intercept of the vehicle for retrieval is scheduled)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Stauffer wherein the left-behind belongings notification is issued when the left-behind belongings have been stored in a lost-and-found box with the motivation of “reduce risk of passengers losing, forgetting, or having personal property stolen from a shared or temporary use vehicle/rideshare” (para. 30). 

Bradley/Stauffer does not teach the left-behind belongings notification includes an image of the inside of the lost-and-found box and a password to unlock the lost-and found box. 

Brady teaches:
an image of the inside of the box (see Brady Column 6 Lines 16-38 where the autonomous ground vehicle includes image sensors within the storage compartment; Column 12 Lines 47 to Column 13 Lines 8 where the camera in the storage compartment captures images to identify the item and determine presence of the item and the images may be transmitted to the user so the user may identify what items have been placed in the storage compartment)
a password to unlock the box (see Brady Column 66 Lines 34 to column 67 Lines 18 where the access code is provided to the user who can use the access code to unlock the storage compartment)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Stauffer invention with the Brady an image of the inside of the box and a password to unlock the box to increase user convenience and item security as with the Brady modification, the user can view the item placed within the box and identify what the item is and the box is secured so only the user can retrieve their item. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US2016/0332535) in view of Stauffer et al. (US2017/0213165) in view of Brady et al. (US10245993) as applied to claim 4 above, further in view of Juliver et al. (US2012/0041675).

As per dependent Claim 5, 
Bradley/Stauffer/Brady teaches the left-behind belongings delivery support apparatus according to claim 4.
Bradley further teaches:
wherein when the processor receives the delivery request, the processor sends a command, to the vehicle-mounted device through the communication device, to let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box (see Bradley para. 26 where the service arrangement system (190) transmits service instructions (191) to the vehicle to cause the vehicle controlling component of the AV to control the AV to travel to the appropriate location; para. 32 where the system manage (110) controls the AV; para. 50 where if the user requests delivery of the object to the user’s current location, service arrangement system schedules the AV to travel to the user’s current location; para. 68 where the service arrangement system can transmit vehicle control instructions to the AV to cause the AV to travel to a specified location)

Bradley does not teach let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box.

Stauffer teaches:
let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box (see Stauffer para. 40-41 where item storage feature (132) “may be a bin that tilts to allow the passenger’s personal items to slide into a secure storage compartment when controller determines that the passenger has departed without the personal item” and the item storage feature has sensors to detect the presence of items placed there and the controller alerts the customer about the items placed in the storage area; see also para. 49-55 where in para. 55 the passenger’s personal property is secured and an intercept of the vehicle for retrieval is scheduled or the autonomous vehicle may be routed to a lost and found facility, “securing the personal property includes disallowing use to subsequent passengers of the storage space in which the personal property is secured”; para. 32 where the autonomous vehicle includes controller (120))

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley invention with the Stauffer let the vehicle-mounted device provide guidance for the storage of the left-behind belongings in the lost-and-found box with the motivation of “reduce risk of passengers losing, forgetting, or having personal property stolen from a shared or temporary use vehicle/rideshare” (para. 30). 
Bradley/Stauffer/Brady does not teach wherein when the processor receives the delivery request, before receiving the left-behind belongings notification.

Juliver teaches: 
wherein when the processor receives the delivery request, before receiving the left-behind belongings notification (see Juliver para. 156 where the user may initiate the “oh no!” or “recall” function to immediately recall a vehicle to their current location if they left an item in the vehicle; para. 186 where camera images are used to confirm if the rider left their property in the vehicle; para. 187 where the notification from the driver of the vehicle to the system and pushed to a client device may be “It seems you forgot something in my vehicle, should I return with it to you” to which the client may reply yes, no, or please bring back to your central station and leave it for me; Examiner clarifying that in the case where the user remembers they forgot an item in the vehicle and select the oh no/recall function to immediately recall the vehicle, the system receives the delivery request before the driver has a chance to notify the system that the user forgot an item in the vehicle)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bradley/Stauffer/Brady invention with the Juliver wherein when the processor receives the delivery request, before receiving the left-behind belongings notification with the motivation of increasing the convenience for the user who left behind an item in a vehicle as in para. 156 the Juliver modification allows for the user to initiate an attempt to immediately recall a driver and vehicle to the location where the user was dropped off or the user’s current location if the user left an item in the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gurin (US2014/0222298) teaches a left-behind item within a vehicle which is autonomously moved into a lockbox located in the vehicle. The lockbox may be unlocked once the user returns to collect the item. 
Hwang et al. (US10127795) teaches detecting a left-behind item and handling the item through different actions such as alert a driver, cause the vehicle to return to destination of the requestor, or cause the vehicle to travel to a service station.
Yamada et al. (US2020/0005059) teaches using image data to determine changes in the interior of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628